MEMORANDUM *
The record does not compel the conclusion that Castillo-Paredes was credible. His testimony about what he told the Justice of the Peace regarding a shooting incident was internally inconsistent and inconsistent with his supporting documentation. See Chebchoub v. INS, 257 F.3d 1038, 1043 (9th Cir.2001). In the absence of credible testimony, Castillo-Paredes failed to demonstrate eligibility for asylum, withholding of removal, or CAT relief. See Farah v. Ashcroft, 348 F.3d 1153, 1156-57 (9th Cir.2003).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.